
	

114 HR 97 IH: Protecting Employees and Retirees in Business Bankruptcies Act of 2015
U.S. House of Representatives
2015-01-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 97
		IN THE HOUSE OF REPRESENTATIVES
		
			January 6, 2015
			Mr. Conyers (for himself, Mr. Cohen, Mr. Deutch, Ms. Jackson Lee, Mr. Johnson of Georgia, Ms. Lofgren, and Ms. Lee) introduced the following bill; which was referred to the Committee on the Judiciary
		
		A BILL
		To amend title 11, United States Code, to improve protections for employees and retirees in
			 business bankruptcies.
	
	
		1.Short title; table of contents
			(a)Short titleThis Act may be cited as the Protecting Employees and Retirees in Business Bankruptcies Act of 2015.
			(b)Table of contentsThe table of contents of this Act is as follows:
				
					Sec. 1. Short title; table of contents.
					Sec. 2. Findings.
					Title I—Improving Recoveries for Employees and Retirees 
					Sec. 101. Increased wage priority.
					Sec. 102. Claim for stock value losses in defined contribution plans.
					Sec. 103. Priority for severance pay.
					Sec. 104. Financial returns for employees and retirees.
					Sec. 105. Priority for WARN Act damages.
					Title II—Reducing Employees’ and Retirees’ Losses
					Sec. 201. Rejection of collective bargaining agreements.
					Sec. 202. Payment of insurance benefits to retired employees.
					Sec. 203. Protection of employee benefits in a sale of assets.
					Sec. 204. Claim for pension losses.
					Sec. 205. Payments by secured lender.
					Sec. 206. Preservation of jobs and benefits.
					Sec. 207. Termination of exclusivity.
					Title III—Restricting Executive Compensation Programs
					Sec. 301. Executive compensation upon exit from bankruptcy.
					Sec. 302. Limitations on executive compensation enhancements.
					Sec. 303. Assumption of executive benefit plans.
					Sec. 304. Recovery of executive compensation.
					Sec. 305. Preferential compensation transfer.
					Title IV—Other Provisions
					Sec. 401. Union proof of claim.
					Sec. 402. Exception from automatic stay.
			2.FindingsThe Congress finds the following:
			(1)Business bankruptcies have increased sharply in recent years and remain at high levels. These
			 bankruptcies include several of the largest business bankruptcy filings in
			 history. As the use of bankruptcy has expanded, job preservation and
			 retirement security are placed at greater risk.
			(2)Laws enacted to improve recoveries for employees and retirees and limit their losses in bankruptcy
			 cases have not kept pace with the increasing and broader use of bankruptcy
			 by businesses in all sectors of the economy. However, while protections
			 for employees and retirees in bankruptcy cases have eroded, management
			 compensation plans devised for those in charge of troubled businesses have
			 become more prevalent and are escaping adequate scrutiny.
			(3)Changes in the law regarding these matters are urgently needed as bankruptcy is used to address
			 increasingly more complex and diverse conditions affecting troubled
			 businesses and industries.
			IImproving Recoveries for Employees and Retirees 
			101.Increased wage prioritySection 507(a) of title 11, United States Code, is amended—
				(1)in paragraph (4)—
					(A)by striking $10,000 and inserting $20,000;
					(B)by striking within 180 days; and
					(C)by striking or the date of the cessation of the debtor’s business, whichever occurs first,;
					(2)in paragraph (5)(A), by striking—
					(A)within 180 days; and
					(B)or the date of the cessation of the debtor’s business, whichever occurs first; and
					(3)in paragraph (5), by striking subparagraph (B) and inserting the following:
					
						(B)for each such plan, to the extent of the number of employees covered by each such plan, multiplied
			 by $20,000..
				102.Claim for stock value losses in defined contribution plansSection 101(5) of title 11, United States Code, is amended—
				(1)in subparagraph (A), by striking or at the end;
				(2)in subparagraph (B), by inserting or after the semicolon; and
				(3)by adding at the end the following:
					
						(C)right or interest in equity securities of the debtor, or an affiliate of the debtor, held in a
			 defined contribution plan (within the meaning of section 3(34) of the
			 Employee Retirement Income Security Act of 1974 (29 U.S.C. 1002(34))) for
			 the benefit of an individual who is not an insider, a senior executive
			 officer, or any of the 20 next most highly compensated employees of the
			 debtor (if one or more are not insiders), if such securities were
			 attributable to either employer contributions by the debtor or an
			 affiliate of the debtor, or elective deferrals (within the meaning of
			 section 402(g) of the Internal Revenue Code of 1986), and any earnings
			 thereon, if an employer or plan sponsor who has commenced a case under
			 this title has committed fraud with respect to such plan or has otherwise
			 breached a duty to the participant that has proximately caused the loss of
			 value..
				103.Priority for severance paySection 503(b) of title 11, United States Code, is amended—
				(1)in paragraph (8), by striking and at the end;
				(2)in paragraph (9), by striking the period and inserting ; and; and
				(3)by adding at the end the following:
					
						(10)severance pay owed to employees of the debtor (other than to an insider, other senior management,
			 or a consultant retained to provide services to the debtor), under a plan,
			 program, or policy generally applicable to employees of the debtor (but
			 not under an individual contract of employment), or owed pursuant to a
			 collective bargaining agreement, for layoff or termination on or after the
			 date of the filing of the petition, which pay shall be deemed earned in
			 full upon such layoff or termination of employment..
				104.Financial returns for employees and retireesSection 1129(a) of title 11, United States Code is amended—
				(1)by adding at the end the following:
					
						(17)The plan provides for recovery of damages payable for the rejection of a collective bargaining
			 agreement, or for other financial returns as negotiated by the debtor and
			 the authorized representative under section 1113 (to the extent that such
			 returns are paid under, rather than outside of, a plan).; and
				(2)by striking paragraph (13) and inserting the following:
					
						(13)With respect to retiree benefits, as that term is defined in section 1114(a), the plan—
							(A)provides for the continuation after its effective date of payment of all retiree benefits at the
			 level established pursuant to subsection (e)(1)(B) or (g) of section 1114
			 at any time before the date of confirmation of the plan, for the duration
			 of the period for which the debtor has obligated itself to provide such
			 benefits, or if no modifications are made before confirmation of the plan,
			 the continuation of all such retiree benefits maintained or established in
			 whole or in part by the debtor before the date of the filing of the
			 petition; and
							(B)provides for recovery of claims arising from the modification of retiree benefits or for other
			 financial returns, as negotiated by the debtor and the authorized
			 representative (to the extent that such returns are paid under, rather
			 than outside of, a plan)..
				105.Priority for WARN Act damagesSection 503(b)(1)(A)(ii) of title 11, United States Code is amended to read as follows:
				
					(ii)wages and benefits awarded pursuant to a judicial proceeding or a proceeding of the National Labor
			 Relations Board as back pay or damages attributable to any period of time
			 occurring after the date of commencement of the case under this title, as
			 a result of a violation of Federal or State law by the debtor, without
			 regard to the time of the occurrence of unlawful conduct on which the
			 award is based or to whether any services were rendered on or after the
			 commencement of the case, including an award by a court under section 2901
			 of title 29, United States Code, of up to 60 days’ pay and benefits
			 following a layoff that occurred or commenced at a time when such award
			 period includes a period on or after the commencement of the case, if the
			 court determines that payment of wages and benefits by reason of the
			 operation of this clause will not substantially increase the probability
			 of layoff or termination of current employees or of nonpayment of domestic
			 support obligations during the case under this title..
			IIReducing Employees’ and Retirees’ Losses
			201.Rejection of collective bargaining agreementsSection 1113 of title 11, United States Code, is amended by striking subsections (a) through (f)
			 and inserting the following:
				
					(a)The debtor in possession, or the trustee if one has been appointed under this chapter, other than a
			 trustee in a case covered by subchapter IV of this chapter and by title I
			 of the Railway Labor Act, may reject a collective bargaining agreement
			 only in accordance with this section. Hereinafter in this section, a
			 reference to the trustee includes a reference to the debtor in possession.
					(b)No provision of this title shall be construed to permit the trustee to unilaterally terminate or
			 alter any provision of a collective bargaining agreement before complying
			 with this section. The trustee shall timely pay all monetary obligations
			 arising under the terms of the collective bargaining agreement. Any such
			 payment required to be made before a plan confirmed under section 1129 is
			 effective has the status of an allowed administrative expense under
			 section 503.
					(c)
						(1)If the trustee seeks modification of a collective bargaining agreement, then the trustee shall
			 provide notice to the labor organization representing the employees
			 covered by the agreement that modifications are being proposed under this
			 section, and shall promptly provide an initial proposal for modifications
			 to the agreement. Thereafter, the trustee shall confer in good faith with
			 the labor organization, at reasonable times and for a reasonable period in
			 light of the complexity of the case, in attempting to reach mutually
			 acceptable modifications of such agreement.
						(2)The initial proposal and subsequent proposals by the trustee for modification of a collective
			 bargaining agreement shall be based upon a business plan for the
			 reorganization of the debtor, and shall reflect the most complete and
			 reliable information available. The trustee shall provide to the labor
			 organization all information that is relevant for negotiations. The court
			 may enter a protective order to prevent the disclosure of information if
			 disclosure could compromise the debtor’s position with respect to its
			 competitors in the industry, subject to the needs of the labor
			 organization to evaluate the trustee’s proposals and any application for
			 rejection of the agreement or for interim relief pursuant to this section.
						(3)In consideration of Federal policy encouraging the practice and process of collective bargaining
			 and in recognition of the bargained-for expectations of the employees
			 covered by the agreement, modifications proposed by the trustee—
							(A)shall be proposed only as part of a program of workforce and nonworkforce cost savings devised for
			 the reorganization of the debtor, including savings in management
			 personnel costs;
							(B)shall be limited to modifications designed to achieve a specified aggregate financial contribution
			 for the employees covered by the agreement (taking into consideration any
			 labor cost savings negotiated within the 12-month period before the filing
			 of the petition), and shall be not more than the minimum savings essential
			 to permit the debtor to exit bankruptcy, such that confirmation of a plan
			 of reorganization is not likely to be followed by the liquidation, or the
			 need for further financial reorganization, of the debtor (or any successor
			 to the debtor) in the short-term; and
							(C)shall not be disproportionate or overly burden the employees covered by the agreement, either in
			 the amount of the cost savings sought from such employees or the nature of
			 the modifications.
							(d)
						(1)If, after a period of negotiations, the trustee and the labor organization have not reached an
			 agreement over mutually satisfactory modifications, and further
			 negotiations are not likely to produce mutually satisfactory
			 modifications, the trustee may file a motion seeking rejection of the
			 collective bargaining agreement after notice and a hearing. Absent
			 agreement of the parties, no such hearing shall be held before the
			 expiration of the 21-day period beginning on the date on which notice of
			 the hearing is provided to the labor organization representing the
			 employees covered by the agreement. Only the debtor and the labor
			 organization may appear and be heard at such hearing. An application for
			 rejection shall seek rejection effective upon the entry of an order
			 granting the relief.
						(2)In consideration of Federal policy encouraging the practice and process of collective bargaining
			 and in recognition of the bargained-for expectations of the employees
			 covered by the agreement, the court may grant a motion seeking rejection
			 of a collective bargaining agreement only if, based on clear and
			 convincing evidence—
							(A)the court finds that the trustee has complied with the requirements of subsection (c);
							(B)the court has considered alternative proposals by the labor organization and has concluded that
			 such proposals do not meet the requirements of paragraph (3)(B) of
			 subsection (c);
							(C)the court finds that further negotiations regarding the trustee’s proposal or an alternative
			 proposal by the labor organization are not likely to produce an agreement;
							(D)the court finds that implementation of the trustee’s proposal shall not—
								(i)cause a material diminution in the purchasing power of the employees covered by the agreement;
								(ii)adversely affect the ability of the debtor to retain an experienced and qualified workforce; or
								(iii)impair the debtor’s labor relations such that the ability to achieve a feasible reorganization
			 would be compromised; and
								(E)the court concludes that rejection of the agreement and immediate implementation of the trustee’s
			 proposal is essential to permit the debtor to exit bankruptcy, such that
			 confirmation of a plan of reorganization is not likely to be followed by
			 liquidation, or the need for further financial reorganization, of the
			 debtor (or any successor to the debtor) in the short term.
							(3)If the trustee has implemented a program of incentive pay, bonuses, or other financial returns for
			 insiders, senior executive officers, or the 20 next most highly
			 compensated employees or consultants providing services to the debtor
			 during the bankruptcy, or such a program was implemented within 180 days
			 before the date of the filing of the petition, the court shall presume
			 that the trustee has failed to satisfy the requirements of subsection
			 (c)(3)(C).
						(4)In no case shall the court enter an order rejecting a collective bargaining agreement that would
			 result in modifications to a level lower than the level proposed by the
			 trustee in the proposal found by the court to have complied with the
			 requirements of this section.
						(5)At any time after the date on which an order rejecting a collective bargaining agreement is
			 entered, or in the case of an agreement entered into between the trustee
			 and the labor organization providing mutually satisfactory modifications,
			 at any time after such agreement has been entered into, the labor
			 organization may apply to the court for an order seeking an increase in
			 the level of wages or benefits, or relief from working conditions, based
			 upon changed circumstances. The court shall grant the request only if the
			 increase or other relief is not inconsistent with the standard set forth
			 in paragraph (2)(E).
						(e)During a period in which a collective bargaining agreement at issue under this section continues in
			 effect, and if essential to the continuation of the debtor’s business or
			 in order to avoid irreparable damage to the estate, the court, after
			 notice and a hearing, may authorize the trustee to implement interim
			 changes in the terms, conditions, wages, benefits, or work rules provided
			 by the collective bargaining agreement. Any hearing under this subsection
			 shall be scheduled in accordance with the needs of the trustee. The
			 implementation of such interim changes shall not render the application
			 for rejection moot.
					(f)Rejection of a collective bargaining agreement constitutes a breach of the agreement, and shall be
			 effective no earlier than the entry of an order granting such relief.
			 Notwithstanding the foregoing, solely for purposes of determining and
			 allowing a claim arising from the rejection of a collective bargaining
			 agreement, rejection shall be treated as rejection of an executory
			 contract under section 365(g) and shall be allowed or disallowed in
			 accordance with section 502(g)(1). No claim for rejection damages shall be
			 limited by section 502(b)(7). Economic self-help by a labor organization
			 shall be permitted upon a court order granting a motion to reject a
			 collective bargaining agreement under subsection (d) or pursuant to
			 subsection (e), and no provision of this title or of any other provision
			 of Federal or State law may be construed to the contrary.
					(g)The trustee shall provide for the reasonable fees and costs incurred by a labor organization under
			 this section, upon request and after notice and a hearing.
					(h)A collective bargaining agreement that is assumed shall be assumed in accordance with section 365..
			202.Payment of insurance benefits to retired employeesSection 1114 of title 11, United States Code, is amended—
				(1)in subsection (a), by inserting , whether or not the debtor asserts a right to unilaterally modify such payments under such plan,
			 fund, or program before the period at the end;
				(2)in subsection (b)(2), by inserting after section the following: , and a labor organization serving as the authorized representative under subsection (c)(1),;
				(3)in subsection (f), by striking (f) and all that follows through paragraph (2) and inserting the following:
					
						(f)
							(1)If a trustee seeks modification of retiree benefits, then the trustee shall provide a notice to the
			 authorized representative that modifications are being proposed pursuant
			 to this section, and shall promptly provide an initial proposal.
			 Thereafter, the trustee shall confer in good faith with the authorized
			 representative at reasonable times and for a reasonable period in light of
			 the complexity of the case in attempting to reach mutually satisfactory
			 modifications.
							(2)The initial proposal and subsequent proposals by the trustee shall be based upon a business plan
			 for the reorganization of the debtor and shall reflect the most complete
			 and reliable information available. The trustee shall provide to the
			 authorized representative all information that is relevant for the
			 negotiations. The court may enter a protective order to prevent the
			 disclosure of information if disclosure could compromise the debtor’s
			 position with respect to its competitors in the industry, subject to the
			 needs of the authorized representative to evaluate the trustee’s proposals
			 and an application pursuant to subsection (g) or (h).
							(3)Modifications proposed by the trustee—
								(A)shall be proposed only as part of a program of workforce and nonworkforce cost savings devised for
			 the reorganization of the debtor, including savings in management
			 personnel costs;
								(B)shall be limited to modifications that are designed to achieve a specified aggregate financial
			 contribution for the retiree group represented by the authorized
			 representative (taking into consideration any cost savings implemented
			 within the 12-month period before the date of filing of the petition with
			 respect to the retiree group), and shall be no more than the minimum
			 savings essential to permit the debtor to exit bankruptcy, such that
			 confirmation of a plan of reorganization is not likely to be followed by
			 the liquidation, or the need for further financial reorganization, of the
			 debtor (or any successor to the debtor) in the short term; and
								(C)shall not be disproportionate or overly burden the retiree group, either in the amount of the cost
			 savings sought from such group or the nature of the modifications.;
				(4)in subsection (g)—
					(A)by striking (g) and all that follows through the semicolon at the end of paragraph (3) and inserting the
			 following:
						
							(g)
								(1)If, after a period of negotiations, the trustee and the authorized representative have not reached
			 agreement over mutually satisfactory modifications and further
			 negotiations are not likely to produce mutually satisfactory
			 modifications, then the trustee may file a motion seeking modifications in
			 the payment of retiree benefits after notice and a hearing. Absent
			 agreement of the parties, no such hearing shall be held before the
			 expiration of the 21-day period beginning on the date on which notice of
			 the hearing is provided to the authorized representative. Only the debtor
			 and the authorized representative may appear and be heard at such hearing.
								(2)The court may grant a motion to modify the payment of retiree benefits only if, based on clear and
			 convincing evidence—
									(A)the court finds that the trustee has complied with the requirements of subsection (f);
									(B)the court has considered alternative proposals by the authorized representative and has determined
			 that such proposals do not meet the requirements of subsection (f)(3)(B);
									(C)the court finds that further negotiations regarding the trustee’s proposal or an alternative
			 proposal by the authorized representative are not likely to produce a
			 mutually satisfactory agreement;
									(D)the court finds that implementation of the proposal shall not cause irreparable harm to the
			 affected retirees; and
									(E)the court concludes that an order granting the motion and immediate implementation of the trustee’s
			 proposal is essential to permit the debtor to exit bankruptcy, such that
			 confirmation of a plan of reorganization is not likely to be followed by
			 liquidation, or the need for further financial reorganization, of the
			 debtor (or a successor to the debtor) in the short term.
									(3)If a trustee has implemented a program of incentive pay, bonuses, or other financial returns for
			 insiders, senior executive officers, or the 20 next most highly
			 compensated employees or consultants providing services to the debtor
			 during the bankruptcy, or such a program was implemented within 180 days
			 before the date of the filing of the petition, the court shall presume
			 that the trustee has failed to satisfy the requirements of subparagraph
			 (f)(3)(C).; and
					(B)by striking “except that in no case” and inserting the following:
						
							(4)In no case; and
					(5)by striking subsection (k) and redesignating subsections (l) and (m) as subsections (k) and (l),
			 respectively.
				203.Protection of employee benefits in a sale of assetsSection 363(b) of title 11, United States Code, is amended by adding at the end the following:
				
					(3)In approving a sale under this subsection, the court shall consider the extent to which a bidder
			 has offered to maintain existing jobs, preserve terms and conditions of
			 employment, and assume or match pension and retiree health benefit
			 obligations in determining whether an offer constitutes the highest or
			 best offer for such property..
			204.Claim for pension lossesSection 502 of title 11, United States Code, is amended by adding at the end the following:
				
					(l)The court shall allow a claim asserted by an active or retired participant, or by a labor
			 organization representing such participants, in a defined benefit plan
			 terminated under section 4041 or 4042 of the Employee Retirement Income
			 Security Act of 1974, for any shortfall in pension benefits accrued as of
			 the effective date of the termination of such pension plan as a result of
			 the termination of the plan and limitations upon the payment of benefits
			 imposed pursuant to section 4022 of such Act, notwithstanding any claim
			 asserted and collected by the Pension Benefit Guaranty Corporation with
			 respect to such termination.
					(m)The court shall allow a claim of a kind described in section 101(5)(C) by an active or retired
			 participant in a defined contribution plan (within the meaning of section
			 3(34) of the Employee Retirement Income Security Act of 1974 (29 U.S.C.
			 1002(34))), or by a labor organization representing such participants. The
			 amount of such claim shall be measured by the market value of the stock at
			 the time of contribution to, or purchase by, the plan and the value as of
			 the commencement of the case..
			205.Payments by secured lenderSection 506(c) of title 11, United States Code, is amended by adding at the end the following: If employees have not received wages, accrued vacation, severance, or other benefits owed under the
			 policies and practices of the debtor, or pursuant to the terms of a
			 collective bargaining agreement, for services rendered on and after the
			 date of the commencement of the case, then such unpaid obligations shall
			 be deemed necessary costs and expenses of preserving, or disposing of,
			 property securing an allowed secured claim and shall be recovered even if
			 the trustee has otherwise waived the provisions of this subsection under
			 an agreement with the holder of the allowed secured claim or a successor
			 or predecessor in interest..
			206.Preservation of jobs and benefitsTitle 11, United States Code, is amended—
				(1)by inserting before section 1101 the following:
					
						1100.Statement of purposeA debtor commencing a case under this chapter shall have as its principal purpose the
			 reorganization of its business to preserve going concern value to the
			 maximum extent possible through the productive use of its assets and the
			 preservation of jobs that will sustain productive economic activity.;
				(2)in section 1129(a), as amended by section 104, by adding at the end the following:
					
						(18)The debtor has demonstrated that the reorganization preserves going concern value to the maximum
			 extent possible through the productive use of the debtor’s assets and
			 preserves jobs that sustain productive economic activity.; 
				(3)in section 1129(c), by striking the last sentence and inserting the following: “If the requirements
			 of subsections (a) and (b) are met with respect to more than 1 plan, the
			 court shall, in determining which plan to confirm—
					
						(1)consider the extent to which each plan would preserve going concern value through the productive
			 use of the debtor’s assets and the preservation of jobs that sustain
			 productive economic activity; and
						(2)confirm the plan that better serves such interests.
						A plan that incorporates the terms of a settlement with a labor organization representing employees
			 of the debtor shall presumptively constitute the plan that satisfies this
			 subsection.; and
				(4)in the table of sections for chapter 11, by inserting the following before the item relating to
			 section 1101:
					
						
							1100. Statement of purpose..
				207.Termination of exclusivitySection 1121(d) of title 11, United States Code, is amended by adding at the end the following:
				
					(3)For purposes of this subsection, cause for reducing the 120-day period or the 180-day period
			 includes the following:
						(A)The filing of a motion pursuant to section 1113 seeking rejection of a collective bargaining
			 agreement if a plan based upon an alternative proposal by the labor
			 organization is reasonably likely to be confirmed within a reasonable
			 time.
						(B)The proposed filing of a plan by a proponent other than the debtor, which incorporates the terms of
			 a settlement with a labor organization if such plan is reasonably likely
			 to be confirmed within a reasonable time..
			IIIRestricting Executive Compensation Programs
			301.Executive compensation upon exit from bankruptcySection 1129(a) of title 11, United States Code, is amended—
				(1)in paragraph (4), by adding at the end the following: “Except for compensation subject to review
			 under paragraph (5), payments or other distributions under the plan to or
			 for the benefit of insiders, senior executive officers, and any of the 20
			 next most highly compensated employees or consultants providing services
			 to the debtor, shall not be approved except as part of a program of
			 payments or distributions generally applicable to employees of the debtor,
			 and only to the extent that the court determines that such payments are
			 not excessive or disproportionate compared to distributions to the
			 debtor’s nonmanagement workforce.”; and
				(2)in paragraph (5)—
					(A)in subparagraph (A)(ii), by striking and at the end; and
					(B)in subparagraph (B), by striking the period at the end and inserting the following: “; and
						
							(C)the compensation disclosed pursuant to subparagraph (B) has been approved by, or is subject to the
			 approval of, the court as reasonable when compared to individuals holding
			 comparable positions at comparable companies in the same industry and not
			 disproportionate in light of economic concessions by the debtor’s
			 nonmanagement workforce during the case..
					302.Limitations on executive compensation enhancementsSection 503(c) of title 11, United States Code, is amended—
				(1)in paragraph (1)—
					(A)by inserting , a senior executive officer, or any of the 20 next most highly compensated employees or
			 consultants after an insider;
					(B)by inserting or for the payment of performance or incentive compensation, or a bonus of any kind, or other
			 financial returns designed to replace or enhance incentive, stock, or
			 other compensation in effect before the date of the commencement of the
			 case, after remain with the debtor’s business,; and
					(C)by inserting “clear and convincing” before “evidence in the record”; and
					(2)by amending paragraph (3) to read as follows:
					
						(3)other transfers or obligations, to or for the benefit of insiders, senior executive officers,
			 managers, or consultants providing services to the debtor, in the absence
			 of a finding by the court, based upon clear and convincing evidence, and
			 without deference to the debtor’s request for such payments, that such
			 transfers or obligations are essential to the survival of the debtor’s
			 business or (in the case of a liquidation of some or all of the debtor’s
			 assets) essential to the orderly liquidation and maximization of value of
			 the assets of the debtor, in either case, because of the essential nature
			 of the services provided, and then only to the extent that the court finds
			 such transfers or obligations are reasonable compared to individuals
			 holding comparable positions at comparable companies in the same industry
			 and not disproportionate in light of economic concessions by the debtor’s
			 nonmanagement workforce during the case..
				303.Assumption of executive benefit plansSection 365 of title 11, United States Code, is amended—
				(1)in subsection (a), by striking and (d) and inserting (d), (q), and (r); and
				(2)by adding at the end the following:
					
						(q)No deferred compensation arrangement for the benefit of insiders, senior executive officers, or any
			 of the 20 next most highly compensated employees of the debtor shall be
			 assumed if a defined benefit plan for employees of the debtor has been
			 terminated pursuant to section 4041 or 4042 of the Employee Retirement
			 Income Security Act of 1974, on or after the date of the commencement of
			 the case or within 180 days before the date of the commencement of the
			 case.
						(r)No plan, fund, program, or contract to provide retiree benefits for insiders, senior executive
			 officers, or any of the 20 next most highly compensated employees of the
			 debtor shall be assumed if the debtor has obtained relief under subsection
			 (g) or (h) of section 1114 to impose reductions in retiree benefits or
			 under subsection (d) or (e) of section 1113 to impose reductions in the
			 health benefits of active employees of the debtor, or reduced or
			 eliminated health benefits for active or retired employees within 180 days
			 before the date of the commencement of the case..
				304.Recovery of executive compensationTitle 11, United States Code, is amended by inserting after section 562 the following:
				
					563.Recovery of executive compensation
						(a)If a debtor has obtained relief under subsection (d) of section 1113, or subsection (g) of section
			 1114, by which the debtor reduces the cost of its obligations under a
			 collective bargaining agreement or a plan, fund, or program for retiree
			 benefits as defined in section 1114(a), the court, in granting relief,
			 shall determine the percentage diminution in the value of the obligations
			 when compared to the debtor’s obligations under the collective bargaining
			 agreement, or with respect to retiree benefits, as of the date of the
			 commencement of the case under this title before granting such relief. In
			 making its determination, the court shall include reductions in benefits,
			 if any, as a result of the termination pursuant to section 4041 or 4042 of
			 the Employee Retirement Income Security Act of 1974, of a defined benefit
			 plan administered by the debtor, or for which the debtor is a contributing
			 employer, effective at any time on or after 180 days before the date of
			 the commencement of a case under this title. The court shall not take into
			 account pension benefits paid or payable under such Act as a result of any
			 such termination.
						(b)If a defined benefit pension plan administered by the debtor, or for which the debtor is a
			 contributing employer, has been terminated pursuant to section 4041 or
			 4042 of the Employee Retirement Income Security Act of 1974, effective at
			 any time on or after 180 days before the date of the commencement of a
			 case under this title, but a debtor has not obtained relief under
			 subsection (d) of section 1113, or subsection (g) of section 1114, then
			 the court, upon motion of a party in interest, shall determine the
			 percentage diminution in the value of benefit obligations when compared to
			 the total benefit liabilities before such termination. The court shall not
			 take into account pension benefits paid or payable under title IV of the
			 Employee Retirement Income Security Act of 1974 as a result of any such
			 termination.
						(c)Upon the determination of the percentage diminution in value under subsection (a) or (b), the
			 estate shall have a claim for the return of the same percentage of the
			 compensation paid, directly or indirectly (including any transfer to a
			 self-settled trust or similar device, or to a nonqualified deferred
			 compensation plan under section 409A(d)(1) of the Internal Revenue Code of
			 1986) to any officer of the debtor serving as member of the board of
			 directors of the debtor within the year before the date of the
			 commencement of the case, and any individual serving as chairman or lead
			 director of the board of directors at the time of the granting of relief
			 under section 1113 or 1114 or, if no such relief has been granted, the
			 termination of the defined benefit plan.
						(d)The trustee or a committee appointed pursuant to section 1102 may commence an action to recover
			 such claims, except that if neither the trustee nor such committee
			 commences an action to recover such claim by the first date set for the
			 hearing on the confirmation of plan under section 1129, any party in
			 interest may apply to the court for authority to recover such claim for
			 the benefit of the estate. The costs of recovery shall be borne by the
			 estate.
						(e)The court shall not award postpetition compensation under section 503(c) or otherwise to any person
			 subject to subsection (c) if there is a reasonable likelihood that such
			 compensation is intended to reimburse or replace compensation recovered by
			 the estate under this section..
			305.Preferential compensation transferSection 547 of title 11, United States Code, is amended by adding at the end the following:
				
					(j)The trustee may avoid a transfer to or for the benefit of an insider (including an obligation
			 incurred for the benefit of an insider under an employment contract) made
			 in anticipation of bankruptcy, or a transfer made in anticipation of
			 bankruptcy to a consultant who is formerly an insider and who is retained
			 to provide services to an entity that becomes a debtor (including an
			 obligation under a contract to provide services to such entity or to a
			 debtor) made or incurred on or within 1 year before the filing of the
			 petition. No provision of subsection (c) shall constitute a defense
			 against the recovery of such transfer. The trustee or a committee
			 appointed pursuant to section 1102 may commence an action to recover such
			 transfer, except that, if neither the trustee nor such committee commences
			 an action to recover such transfer by the time of the commencement of a
			 hearing on the confirmation of a plan under section 1129, any party in
			 interest may apply to the court for authority to recover the claims for
			 the benefit of the estate. The costs of recovery shall be borne by the
			 estate..
			IVOther Provisions
			401.Union proof of claimSection 501(a) of title 11, United States Code, is amended by inserting , including a labor organization, after A creditor.
			402.Exception from automatic staySection 362(b) of title 11, United States Code, is amended—
				(1)in paragraph (27), by striking and at the end;
				(2)in paragraph (28), by striking the period at the end and inserting ; and; and
				(3)by adding at the end the following:
					
						(29)of the commencement or continuation of a grievance, arbitration, or similar dispute resolution
			 proceeding established by a collective bargaining agreement that was or
			 could have been commenced against the debtor before the filing of a case
			 under this title, or the payment or enforcement of an award or settlement
			 under such proceeding..
				
